Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s request for entry of the arguments filed 4/19/2021 is acknowledged, and have been entered.
No claim amendments have been made.
Claims 17-18 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.
Claims 1-4, 9-10, 12, 20, 25 and 27-28 are under consideration. 

Maintained Claim Rejections - 35 USC § 103
Copolymer 904 embodiments


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 1-4, and 10 stand rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910, prior art of record) in view of Wolf et al, (US Patent 6,706,694, patented 3/16/2004, prior art of record), Pitard et al., (WO 2010/026537, see IDS filed 9/28/2016, prior art of record) and de Fougerolles et al., (US2013/0156849, filed 12/14/2012, prior art of record).

Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Wolf et al, (US Patent 6,706,694, patented 3/16/2004), Pitard et al., (WO 2010/026537) and de Fougerolles et al., (US2013/0156849, filed 12/14/2012), as applied to claim 1, in further view of and Kariko et al., (Mol Ther, 2012, 20:948-953).

Claims 12 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910, prior art of record) in view of Wolf et al, (US Patent 6,706,694, patented 3/16/2004) and Pitard et al., (WO 2010/026537, see IDS filed 9/28/2016).

Claim 25 stands rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Wolf et al, (US Patent 6,706,694, patented 3/16/2004), Pitard et al., (WO 2010/026537) and de Fougerolles et al., (US2013/0156849, filed 12/14/2012).

Claim 27 stands rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Wolf et al, (US Patent 6,706,694, patented 3/16/2004), Pitard et al., (WO 2010/026537) and de Fougerolles et al., (US2013/0156849, filed 12/14/2012).

Claim 28 stands rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Wolf et al, (US Patent 6,706,694, patented .

Copolymer 704 embodiments

        
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 1-4, and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Beilvert et al., (Human Gene Therapy, 2012, 23:597-608, prior art of record), Wolf et al, (US Patent 6,706,694, patented 3/16/2004), Pitard et al., (WO 2010/026537), and de Fougerolles et al., (US2013/0156849, filed 12/14/2012).

Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Beilvert et al., (Human Gene Therapy, 2012, 23:597-608, prior art of record), Wolf et al, (US Patent 6,706,694, patented 3/16/2004) and Pitard et al., (WO 2010/026537), and de Fougerolles et al., (US2013/0156849, filed 12/14/2012), as applied to claim 1, in further view of and Kariko et al., (Mol Ther, 2012, 20:948-953).

Claims 12 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910, prior art of record) in view of Beilvert et al., (Human .

Claim 25 stands rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Beilvert et al., (Human Gene Therapy, 2012, 23:597-608, prior art of record), Wolf et al, (US Patent 6,706,694, patented 3/16/2004), Pitard et al., (WO 2010/026537) and de Fougerolles et al., (US2013/0156849, filed 12/14/2012).

Claim 27 stands rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Beilvert et al., (Human Gene Therapy, 2012, 23:597-608, prior art of record), Wolf et al, (US Patent 6,706,694, patented 3/16/2004), Pitard et al., (WO 2010/026537) and de Fougerolles et al., (US2013/0156849, filed 12/14/2012).

Claim 28 stands rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., (US2003/0206910), in view of Beilvert et al., (Human Gene Therapy, 2012, 23:597-608, prior art of record), Wolf et al, (US Patent 6,706,694, patented 3/16/2004), Pitard et al., (WO 2010/026537) and de Fougerolles et al., (US2013/0156849, filed 12/14/2012).



RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/19/2021 are acknowledged.
th column of about 1100 units) compared naked uncapped unmodified mRNAs (e.g., 2nd column of under 50 units). Furthermore, Applicant argues that Fig. 1A demonstrates an unexpected result that copolymer 704 with uncapped modified mRNA exhibits expression (e.g., 3rd column of about 300 units), which is significantly greater that naked uncapped modified mRNA (e.g., 1st column of about 50 units). Thus, Applicant argues that copolymer 704 induces a multifold increase in protein expression of both modified and unmodified mRNAs after 3 injections (p. 5-6 of Remarks).
Furthermore, Applicant argues that Fig. 1A demonstrates an unexpected result that copolymer 704 with uncapped modified mRNA exhibits expression (e.g., 3rd column of about 300 units), which is greater that naked capped modified mRNA of Fig. 1B (e.g., 1st column of about 100 units) (p. 6-7 of Remarks).
In addition, Applicant argues that Fig. 1C, which measures the humoral immune response after three injections demonstrates that in three out of four test conditions, copolymer 704 induced no humoral response despite significant protein expression. In 
Second, Applicant again argues Wolff is silent to methods comprising mRNA the claimed tetrafunctional non-ionic amphiphilic block copolymers, and is strictly directed to naked polynucleotides. Therefore, Applicant argues there would be no reason to combine the teachings of Wolf directed to naked mRNA to make obvious the substitution of the DNA taught by Nicol. Furthermore, Applicant again argues that Wolff demonstrates that mRNA for gene expression with a 25-50% failure in their best formulations, and that the Examiner’s explanation that this is due to the cationic lipids used is speculative and a posteriori reasoning. In addition, the prior art of Fougerolles would not predict the 6 fold increase in protein expression with limited immune responses when mRNA are combined with the claimed copolymers (p. 10-11 of Remarks).
Applicant's arguments have been fully considered but they are not persuasive.
As a first matter, contrary to Applicant’s assertion, Figures 1A and 1B are not expression levels after 3 injections, but are from 1 day after a single i.m. injection (p. 40, last para., p. 50, last para. of Applicant’s specification). Furthermore, as Applicant rightly points out, because capping itself has about a 10-fold increase in expression levels of naked mRNA, the Examiner agrees that it is difficult to interpret these data between 
In addition, Applicant’s Fig. 1C contrary to Applicant’s assertion does not measure the humoral immune response after three injections, but after two injections (day 0 and day 21). Furthermore, Applicant’s argument that the capped modified condition is an “outlier” again supports the fact that a proper statistical analysis must be conducted by the Applicant in order to extend the scope of the purported unexpected results. As stated in the final Office action mailed 2/18/2012, Applicant indicates that the results of Figure 4 from Example 4 that examine the effects of multiple administrations over time were achieved with capped unmodified mRNA (p. 13-14 of Applicant’s Remarks filed 11/09/2020). As stated previously, MPEP 716.02(d), states that unexpected results must be commensurate in scope with the claimed invention. Considering that Applicant has not reproduced this multiple administration method with comparative data for DNA versus uncapped unmodified mRNA, capped modified mRNA, nor uncapped unmodified mRNA, relying on other figures that pick and choose results (some of which are now dismissed by Applicant as outliers) to support modified mRNA (mmRNA) are capable (of) eliciting a reduced cellular innate immune response” ([1169] of deFougerolles), and that modifying the mRNA by incorporating pseudouridine “does not induce adverse side-effects or detectable increases in circulating proinflammatory cytokines” (p. 951, 1st para. of Kariko). Thus, because of this reduced cellular immune response to the mRNA is why Kariko can perform multiple injections of modified EPO mRNA and maintain hematocrit levels over time similar to Applicant’s Fig. 4A (see Fig. 2 of Kariko). Accordingly, there is nothing unexpected about being able to perform multiple injections of a modified mRNA without a loss in expression or without inducing a cellular immune response.

Second, in response to Applicant's piecemeal analysis of the Wolff reference, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981). In instant case, Nicol suggests the nucleic acid to be combined with copolymer is a RNA ([0001, 0054], see claim 13 of Nicol), and discloses mRNA as a nucleic acid [0052]. Meanwhile, Wolf teaches several advantages of mRNA over DNA vectors including that mRNA does not integrate into the genome of the host cell which can lead to mutations and a predisposition to malignancy (Background, col 1), as well as that the therapeutic protein is produced right away from nd para., see also Example 13, col 32, Fig. 3B). Thus, it would have been obvious to substitute the DNA of Nicol with the mRNA of Wolf. 
As far as Applicant’s assertion that Wolf is solely directed to naked mRNA, Applicant’s own arguments contradict this assertion because Wolf clearly provides preferred embodiments wherein the mRNA is formulated in a complex such as cationic liposomes (see Examples 6-10 of Wolf). In regard to the cationic lipid formulations taught by Wolff for CAT mRNA (see Table of col 27), it must be noted that formulation 1 is a negative control, so there should be no mRNA expression, formulation 2 is essentially naked mRNA in media,  and formulations 3 and 4 are the preferred embodiments, while formulation 5 is an extremely high dose of DOTMA, which Wolf himself suggests is toxic to cells, wherein quaternary amine diether lipids such as DOTMA “could accumulate in tissue, ultimately resulting in lipid storage disease and toxic side effects” (see col 22, line 28 of Wolff). Thus, the 3 out of 5 of the mRNA formulations of Wolff provide expression, but with the 5 condition showing limited success because of the high dose of DOTMA. As stated previous, absolute predictability is required in an obviousness-type rejection, and since Wolf and deFougerolloes both teach that mRNAs can be used in gene therapy with success, it would have been predictably obvious to substitute mRNA in the gene therapy method of Nicol. 

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTHUR S LEONARD/Examiner, Art Unit 1633